UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07038 The Money Market Portfolios (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 6/30 Date of reporting period: 12/31/13 Item 1. Reports to Stockholders. The Money Market Portfolios Financial Highlights The Money Market Portfolio Six Months Ended December 31, 2013 Year Ended June 30, (unaudited) Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Income from investment operations: Net investment income (loss) — — (—) a — a 0.001 0.011 Net realized and unrealized gains (losses) — a — a — a — a — a (—) a Total from investment operations — a — a — a — a 0.001 0.011 Less distributions from net investment income — — — (—) a (0.001 ) (0.011 ) Net asset value, end of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Total return b —% —% —% 0.04 % 0.06 % 1.14 % Ratios to average net assets c Expenses before waiver and payments by affiliates 0.15 % 0.15 % 0.15 % 0.15 % 0.15 % 0.15 % Expenses net of waiver and payments by affiliates d 0.09 % 0.13 % 0.13 % 0.15 % e 0.15 % 0.15 % Net investment income —% —% (—)% f 0.04 % 0.06 % 1.12 % Supplemental data Net assets, end of year (000’s) $ 21,527,917 $ 18,744,530 $ 14,065,932 $ 12,092,511 $ 8,924,640 $ 8,520,392 a Amount rounds to less than $0.001 per share. b Total return is not annualized for periods less than one year. c Ratios are annualized for periods less than one year. d Benefit of expense reduction rounds to less than 0.01%. e Benefit of waiver and payment by affiliate rounds to less than 0.01%. f Rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 15 The Money Market Portfolios Statement of Investments, December 31, 2013 (unaudited) The Money Market Portfolio Principal Amount* Value Investments 99.5% Certificates of Deposit 21.3% Bank of Montreal, Chicago Branch, 0.10%, 1/13/14 $ 400,000,000 $ 400,000,000 Bank of Montreal, Chicago Branch, 0.10%, 1/14/14 250,000,000 250,000,000 Bank of Montreal, Chicago Branch, 0.03% - 0.15%, 1/02/14 - 2/18/14 415,000,000 415,002,666 Bank of Nova Scotia, Houston Branch, 0.08%, 1/06/14 300,000,000 300,000,000 Bank of Nova Scotia, Houston Branch, 0.17%, 1/23/14 300,000,000 300,000,000 Royal Bank of Canada, New York Branch, 0.05%, 1/06/14 800,000,000 800,000,000 Royal Bank of Canada, New York Branch, 0.18%, 4/02/14 250,000,000 250,000,000 The Toronto-Dominion Bank, New York Branch, 0.07%, 1/06/14 275,000,000 275,000,000 The Toronto-Dominion Bank, New York Branch, 0.15%, 1/15/14 265,000,000 265,000,000 The Toronto-Dominion Bank, New York Branch, 0.10% - 0.26%, 1/06/14 - 2/24/14 580,000,000 580,000,000 Wells Fargo Bank NA, California Branch, 0.13%, 2/06/14 510,000,000 510,000,000 Wells Fargo Bank NA, California Branch, 0.14%, 2/13/14 250,000,000 250,000,000 Total Certificates of Deposit (Cost $4,595,002,666) 4,595,002,666 a Commercial Paper 60.9% Bank of Nova Scotia, 2/24/14 (Canada) 170,000,000 169,960,475 Bank of Nova Scotia, 3/03/14 (Canada) 300,000,000 299,936,458 Chevron Corp., 3/07/14 229,000,000 228,962,788 Chevron Corp., 1/17/14 - 3/14/14 679,999,000 679,928,230 Coca-Cola Co., 1/03/14 - 1/21/14 174,000,000 173,998,236 Commonwealth Bank of Australia, 1/14/14 (Australia) 725,000,000 724,987,917 Commonwealth Bank of Australia, 1/24/14 (Australia) 350,000,000 349,976,521 Export Development Canada, 1/02/14 - 6/06/14 (Canada) 781,555,000 781,357,416 Exxon Mobil Corp., 1/06/14 275,000,000 274,997,326 Exxon Mobil Corp., 2/10/14 290,000,000 289,977,444 Exxon Mobil Corp., 1/02/14 - 2/13/14 520,700,000 520,669,895 Johnson & Johnson, 1/10/14 - 1/14/14 295,000,000 294,993,644 Johnson & Johnson, 1/16/14 290,000,000 289,981,875 Merck & Co. Inc., 2/24/14 57,000,000 56,994,015 National Australia Funding, 1/02/14 (Australia) 1,085,000,000 1,084,999,699 Nestle Capital Corp., 1/15/14 - 2/12/14 (Switzerland) 405,000,000 404,975,549 Nestle Finance International Ltd., 1/30/14 - 2/10/14 (Switzerland) 380,000,000 379,972,701 PepsiCo Inc., 1/06/14 - 2/21/14 883,750,000 883,710,743 Pfizer Inc., 3/05/14 - 3/20/14 614,330,000 614,221,445 Procter & Gamble Co., 2/12/14 - 2/24/14 125,000,000 124,988,625 Province of British Columbia, 1/13/14 - 3/21/14 (Canada) 503,722,000 503,647,396 Province of Ontario, 1/03/14 - 3/05/14 (Canada) 1,084,973,000 1,084,908,253 Quebec Treasury Bill, 1/13/14 (Canada) 250,000,000 249,992,500 Quebec Treasury Bill, 1/15/14 (Canada) 500,000,000 499,982,500 Quebec Treasury Bill, 2/03/14 (Canada) 200,000,000 199,985,333 Shell International Finance BV, 3/04/14 (United Kingdom) 420,000,000 419,942,133 Shell International Finance BV, 3/03/14 - 3/05/14 (United Kingdom) 325,000,000 324,954,833 Total Capital Canada Ltd., 6/02/14 (France) 128,000,000 127,929,742 Total Fina ELF Capital, 3/19/14 (France) 241,000,000 240,907,536 Total Fina ELF Capital, 1/16/14 - 5/07/14 (France) 246,000,000 245,934,394 Wal-Mart Stores Inc., 1/07/14 - 2/12/14 169,500,000 169,493,379 Wal-Mart Stores Inc., 2/26/14 403,000,000 402,963,058 Total Commercial Paper (Cost $13,100,232,059) 13,100,232,059 16 | Semiannual Report The Money Market Portfolios Statement of Investments, December 31, 2013 (unaudited) (continued) The Money Market Portfolio Principal Amount* Value Investments (continued) U.S. Government and Agency Securities 14.8% a FHLB, 1/02/14 $ 237,378,000 $ 237,377,746 1/03/14 234,669,000 234,668,897 1/06/14 - 1/10/14 396,000,000 395,992,979 a FHLMC, 1/13/14 - 1/21/14 138,377,000 138,374,405 a FNMA, 1/06/14 34,000,000 33,999,835 a,b International Bank for Reconstruction and Development, 1/14/14 (Supranational) 250,000,000 249,984,653 1/06/14 - 1/27/14 (Supranational) 850,000,000 849,973,833 a U.S. Treasury Bills, 1/02/14 500,000,000 499,999,906 1/09/14 - 4/03/14 550,000,000 549,925,686 Total U.S. Government and Agency Securities (Cost $3,190,297,940) 3,190,297,940 Municipal Bonds 0.4% c California State Economic Recovery GO, Series C-4, Daily VRDN and Put, 0.01%, 7/01/23 26,790,000 26,790,000 c Metropolitan Water District of Southern California Special Water Revenue, Refunding, Series A, Weekly VRDN and Put, 0.02%, 10/01/29 60,415,000 60,415,000 Total Municipal Bonds (Cost $87,205,000) 87,205,000 Total Investments before Repurchase Agreements (Cost $20,972,737,665) 20,972,737,665 d Repurchase Agreements 2.1% Barclays Capital Inc., 0.000%, 1/02/14 (Maturity Value $340,000,000) Collateralized by U.S. Treasury Notes, 0.625% - 2.00%, 4/30/16 - 11/30/17 (valued at $348,813,059) 340,000,000 340,000,000 D eutsche Bank Securities Inc., 0.020%, 1/02/14 (Maturity Value $25,000,028) Collateralized by U.S. Treasury Bonds, 7.25% - 10.625, 8/15/15 - 5/15/18; U.S. Treasury Notes, 0.25% - 4.625%, 2/28/15 - 11/30/18; and U.S. Treasury Notes, Index Linked, 2.625% - 4.625%, 7/15/17 (valued at $25,500,000) 25,000,000 25,000,000 Goldman, Sachs & Co., 0.000%, 1/02/14 (Maturity Value $75,000,000) Collateralized by U.S. Government and Agency Securities, 4.50%, 1/15/14 (valued at $ 76,595,475 ) 75,000,000 75,000,000 HSBC Securities (USA) Inc., 0.010%, 1/02/14 (Maturity Value $5,000,003) Collateralized by U.S. Government and Agency Securities, 0.30% - 5.00%, 2/13/14 - 5/11/17 (valued at $5,103,493) 5,000,000 5,000,000 Merrill Lynch, Pierce, Fenner & Smith Inc., 0.000%, 1/02/14 (Maturity Value $5,000,000) Collateralized by U.S. Treasury Notes, 0.625%, 8/15/16 (valued at $ 5,100,099) 5,000,000 5,000,000 Morgan Stanley & Co. LLC, 0.010%, 1/02/14 (Maturity Value $5,000,003) Collateralized by a U.S. Treasury Bills, 9/18/14; U.S. Treasury Notes, 2.375%, 2/28/15; and U.S. Treasury Notes, Index Linked, 2.00%, 1/15/16 (valued at $5,100,032) 5,000,000 5,000,000 Total Repurchase Agreements (Cost $455,000,000) 455,000,000 Total Investments (Cost $21,427,737,665) 99.5% 21,427,737,665 Other Assets, less Liabilities 0.5% 100,179,496 Net Assets 100.0% $ 21,527,917,161 Semiannual Report | 17 The Money Market Portfolios Statement of Investments, December 31, 2013 (unaudited) (continued) The Money Market Portfolio See Abbreviations on page 26. * The principal amount is stated in U.S. dollars unless otherwise indicated. a The security is traded on a discount basis with no stated coupon rate. b A supranational organization is an entity formed by two or more central governments through international treaties. c Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. d See Note 1(b) regarding repurchase agreements. 18 | The accompanying notes are an integral part of these financial statements. | Semiannual Report The Money Market Portfolios Financial Statements Statement of Assets and Liabilities December 31, 2013 (unaudited) The Money Market Portfolio Assets: Investments in securities, at amortized cost $ 20,972,737,665 Repurchase agreements, at value and cost 455,000,000 Total investments $ 21,427,737,665 Cash 1,578,822,344 Interest receivable 976,390 Total assets 23,007,536,399 Liabilities: Payables: Investment securities purchased 1,477,916,850 Management fees 1,527,301 Accrued expenses and other liabilities 175,087 Total liabilities 1,479,619,238 Net assets, at value $ 21,527,917,161 Net assets consist of: Paid-in capital $ 21,530,542,965 Accumulated net realized gain (loss) (2,625,804 ) Net assets, at value $ 21,527,917,161 Shares outstanding 21,530,544,564 Net asset value per share $ 1.00 Semiannual Report | The accompanying notes are an integral part of these financial statements. | 19 The Money Market Portfolios Financial Statements (continued) Statement of Operations for the six months ended December 31, 2013 (unaudited) The Money Market Portfolio Investment income: Interest $ 8,397,526 Expenses: Management fees (Note 3a) 14,676,588 Custodian fees (Note 4) 76,960 Reports to shareholders 4,921 Professional fees 88,228 Other 22,726 Total expenses 14,869,423 Expense reductions (Note 4) (25,193 ) Expenses waived/paid by affiliates (Note 3c) (6,446,704 ) Net expenses 8,397,526 Net investment income — Net realized gain (loss) from investments 1,371 Net increase (decrease) in net assets resulting from operations $ 1,371 20 | The accompanying notes are an integral part of these financial statements. | Semiannual Report The Money Market Portfolios Financial Statements (continued) Statements of Changes in Net Assets The Money Market Portfolio Six Months Ended December 31, 2013 Year Ended (unaudited) June 30, 2013 Increase (decrease) in net assets: Operations: Net investment income $ — $ — Net realized gain (loss) from investments 1,371 59,888 Net increase (decrease) in net assets resulting from operations 1,371 59,888 Capital share transactions (Note 2) 2,783,385,704 4,678,538,091 Net increase (decrease) in net assets 2,783,387,075 4,678,597,979 Net assets (there is no undistributed net investment income at beginning or end of period): Beginning of period 18,744,530,086 14,065,932,107 End of period $ 21,527,917,161 $ 18,744,530,086 Semiannual Report | The accompanying notes are an integral part of these financial statements. | 21 The Money Market Portfolios Notes to Financial Statements (unaudited) The Money Market Portfolio 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES The Money Market Portfolios (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of one portfolio, The Money Market Portfolio (Portfolio). The shares of the Portfolio are issued in private placements and are exempt from registration under the Securities Act of 1933. The following summarizes the Portfolios significant accounting policies. a. Financial Instrument Valuation Securities are valued at amortized cost, which approximates market value. Amortized cost is an income-based approach which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium. Under procedures approved by the Portfolios Board of Trustees (the Board), the Portfolios administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Portfolios valuation policies and procedures, which are approved annually by the Board. b. Repurchase Agreements The Portfolio enters into repurchase agreements, which are accounted for as a loan by the Portfolio to the seller, collateralized by securities which are delivered to the Portfolios custodian. The market value, including accrued interest, of the initial collateralization is required to be at least 102% of the dollar amount invested by the Portfolio, with the value of the underlying securities marked to market daily to maintain coverage of at least 100%. Repurchase agreements are subject to the terms of Master Repurchase Agreements (MRAs) with approved counterparties (sellers). The MRAs contain various provisions, including but not limited to events of default and maintenance of collateral for repurchase agreements. In the event of default by either the seller or the Portfolio, certain MRAs may permit the non-defaulting party to net and close-out all transactions, if any, traded under such agreements. The Portfolio may sell securities it holds as collateral and apply the proceeds towards the repurchase price and any other amounts owed by the seller to the Portfolio in the event of default by the seller. This could involve costs or delays in addition to a loss on the securities if their value falls below the repurchase price owed by the seller. All repurchase agreements held by the Portfolio at period end, as indicated in the Statement of Investments, had been entered into on December 31, 2013. c. Income Taxes It is the Portfolios policy to qualify as a regulated investment company under the Internal Revenue Code. The Portfolio intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. 22 | Semiannual Report The Money Market Portfolios Notes to Financial Statements (unaudited) (continued) The Money Market Portfolio 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) c. Income Taxes (continued) The Portfolio recognizes the tax benefits of uncertain tax positions only when the position is “more likely than not” to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of December 31, 2013, and for all open tax years, the Portfolio has determined that no liability for unrecognized tax benefits is required in Portfolio’s financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. d. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Dividends from net investment income are normally declared daily; these dividends may be reinvested or paid monthly to shareholders. Distributions to shareholders are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. e. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. f. Guarantees and Indemnifications Under the Trust’s organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Portfolio, enters into contracts with service providers that contain general indemnification clauses. The Trust’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. Semiannual Report | 23 The Money Market Portfolios Notes to Financial Statements (unaudited) (continued) The Money Market Portfolio 2. S HARES OF B ENEFICIAL I NTEREST At December 31, 2013, there were an unlimited number of shares authorized (without par value). Transactions in the Portfolio’s shares at $1.00 per share were as follows: Six Months Ended Year Ended December 31, 2013 June 30, 2013 Shares sold $ 14,029,998,749 $ 23,759,852,448 Shares redeemed (11,246,613,045 ) (19,081,314,357 ) Net increase (decrease) $ 2,783,385,704 $ 4,678,538,091 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Trust are also officers, directors, and/or trustees of the Franklin Money Fund, the Franklin Templeton Money Fund Trust, the Institutional Fiduciary Trust, and of the following subsidiaries: Subsidiary Affiliation Franklin Advisers, Inc. (Advisers) Investment manager Franklin Templeton Investor Services, LLC (Investor Services) Transfer agent a. Management Fees The Portfolio pays an investment management fee to Advisers of 0.15% per year of the average daily net assets of the Portfolio. b. Transfer Agent Fees Investor Services, under terms of an agreement, performs shareholder servicing for the Portfolio and is not paid by the Portfolio for the services. c. Waiver and Expense Reimbursements In efforts to prevent a negative yield, Advisers has voluntarily agreed to waive or limit its fees, assume as its own expense certain expenses otherwise payable by the Portfolio and if necessary, make a capital infusion into the Portfolio. These waivers, expense reimbursements and capital infusions are voluntary and may be modified or discontinued by Advisers at any time, and without further notice. There is no guarantee that the Portfolio will be able to avoid a negative yield. 24 | Semiannual Report The Money Market Portfolios Notes to Financial Statements (unaudited) (continued) The Money Market Portfolio 3. T RANSACTIONS WITH A FFILIATES (continued) d. Other Affiliated Transactions At December 31, 2013, the shares of the Portfolio were owned by the following entities: Percentage of Shares Outstanding Shares Institutional Fiduciary Trust – Money Market Portfolio 19,112,076,405 88.77 % Franklin Money Fund 2,096,204,881 9.74 % Franklin Templeton Money Fund Trust – Franklin Templeton Money Fund 322,263,278 1.49 % 4. E XPENSE O FFSET A RRANGEMENT The Portfolio has entered into an arrangement with its custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Portfolio’s custodian expenses. During the period ended December 31, 2013, the custodian fees were reduced as noted in the Statement of Operations. 5. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains, if any. Capital loss carryforwards with no expiration, if any, must be fully utilized before those losses with expiration dates. At June 30, 2013, the Portfolio had capital loss carry forwards of $2,627,175 expiring in 2017. At December 31, 2013, the cost of investments for book and income tax purposes was the same. 6. F AIR V ALUE M EASUREMENTS The Portfolio follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Portfolio’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Portfolio’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Portfolio’s own assumptions in determining the fair value of financial instruments) Semiannual Report | 25 The Money Market Portfolios Notes to Financial Statements (unaudited) (continued) The Money Market Portfolio 6. F AIR V ALUE M EASUREMENTS (continued) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. Money market securities may be valued using amortized cost, in accordance with the 1940 Act. Generally, amortized cost reflects the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2 inputs. For movements between the levels within the fair value hierarchy, the Portfolio has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At December 31, 2013, all of the Portfolio’s investments in financial instruments carried at fair value were valued using Level 2 inputs. 7. N EW A CCOUNTING P RONOUNCEMENTS In June 2013, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2013-08, Investment Companies (Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements. The ASU modifies the criteria used in defining an investment company under U.S. Generally Accepted Accounting Principles and also sets forth certain measurement and disclosure requirements. Under the ASU, an entity that is registered under the 1940 Act automatically qualifies as an investment company. The ASU is effective for interim and annual reporting periods beginning after December 15, 2013. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 8. S UBSEQUENT E VENTS The Portfolio has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. A BBREVIATIONS Selected Portfolio FHLB - Federal Home Loan Bank FHLMC - Federal Home Loan Mortgage Corp. FNMA - Federal National Mortgage Association GO - General Obligation 26 | Semiannual Report Shareholder Information Money Market Portfolio Proxy Voting Policies and Procedures The Trust’s investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trust’s complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trust’s proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commission’s website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commission’s website at sec.gov. The filed form may also be viewed and copied at the Commission’s Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Semiannual Report | 27 Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. The audit committee financial expert is John B. Wilson and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services. N/A Item 5. Audit Committeeof Listed Registrants. N/A Item 6. Schedule of Investments. N/A Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. N/A Item 8. Portfolio Managers of Closed-End Management Investment Companies. N/A Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. N/A Item 10. Submission of Matters to a Vote of Security Holders. There have been no changes to the procedures by which shareholders may recommend nominees to the Registrant's Board of Trustees that would require disclosure herein. Item 11. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission.
